UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

NICOLE M. MARSH,

                     Plaintiff,                1:16-CV-00727(MAT)
         -v-                                   DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________

                              INTRODUCTION

     Nicole M. Marsh (“Plaintiff”), represented by counsel, brings

this action under Title II of the Social Security Act (“the Act”),

seeking review of the final decision of the Acting Commissioner of

Social Security (“the Commissioner” or “Defendant”), denying her

application for disability insurance benefits (“DIB”). The Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules   of   Civil   Procedure.   For   the   reasons   set   forth   below,

Plaintiff’s motion is granted to the extent that the matter is

remanded for further administrative proceedings and Defendant’s

motion is denied.

                         PROCEDURAL BACKGROUND

     On April 15, 2013, Plaintiff protectively filed for DIB,

alleging disability beginning April 24, 2012 due to cervical disc

disease and right shoulder injury. Administrative Transcript (“T.”)

71. The claim was initially denied on June 14, 2013, and Plaintiff
timely requested a hearing. T. 8085. A hearing was conducted on

September January 8, 2015, in Buffalo, New York by administrative

law judge (“ALJ”) Robert T. Harvey, with Plaintiff appearing with

her attorney. T. 35-69. A vocational expert (“VE”) also testified.

Id.

      The ALJ issued an unfavorable decision on February 24, 2015.

T. 14-29. Plaintiff timely requested review of the ALJ’s decision

by the Appeals Council. The Appeals Council denied Plaintiff’s

request for review on July 14, 2016, making the ALJ’s decision the

final decision of the Commissioner. T. 1-3. Plaintiff then timely

commenced this action.

                                 THE ALJ’S DECISION

      The    ALJ      applied      the    five-step       sequential     evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). At step one, the ALJ found that

Plaintiff had not engaged in substantial gainful employment since

her alleged onset date of April 24, 2012. T. 19.

      At    step    two,   the    ALJ    determined      that    Plaintiff    had   the

“severe” impairments of: status post right shoulder arthroscopic

rotator cuff repair, excision of glenoid labrum tear, and partial

bursectomy;        discogenic     cervical      spine;     and    bilateral    tibial

neuropathy. Id. The ALJ also considered Plaintiff’s complaints of

low back pain. T. 20. The ALJ determined that the record contained




                                          -2-
no persuasive proof Plaintiff’s claimed low back pain was a severe

impairment. Id.

     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equals an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. T. 20.    The ALJ particularly considered Listings 1.02

and 1.04 in making this determination.          Id.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to perform light

work as   defined    in   20    C.F.R.   404.1567(b) with    the following

additional limitations: should not lift more than five pounds;

cannot work in areas with unprotected heights or around heavy,

moving,   or   dangerous       machinery;   occupational    limitations   in

bending, crawling, and reaching in all directions with the right

upper extremity; occasional limitations in the ability to handle,

and in pushing and pulling with the right upper extremity; cannot

climb ropes, ladders, or scaffolds; and cannot work in areas where

she would be exposed to cold. T. 20.

     At step four, the ALJ determined that Plaintiff was unable to

perform any past relevant work. T. 27. At step five, the ALJ relied

on the VE’s testimony to find that, taking into account Plaintiff’s

age, education, work experience, and RFC, there are jobs that exist

in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of small products


                                      -3-
assembler,           ticket    taker,      and     table    worker.      T.    28.    The   ALJ

accordingly found that Plaintiff had not been under a disability,

as defined in the Act, since the alleged onset date. Id.

                                       SCOPE OF REVIEW

         A     district        court       may    set      aside    the       Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                       42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable       mind   might       accept    as   adequate      to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).       The    reviewing       court     nevertheless          must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for     substantial         evidence        does    not     apply       to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                                 -4-
                                  DISCUSSION

     Plaintiff seeks remand of this matter, arguing the ALJ’s

decision is not supported by substantial evidence. Specifically,

Plaintiff argues that: (1) the ALJ improperly ignored an October

2012 medical statement from Dr. Anthony Leone that included a

function-by-function       analysis   of     Plaintiff’s    limitations;     and

(2) the ALJ failed to provide any cogent credibility determination

in his decision.

     For   the   reasons    discussed      below,   the    Court   agrees   with

Plaintiff that it was improper for the ALJ to omit Dr. Leone’s

medical statement from his analysis and that the ALJ further erred

by failing to support his credibility determination.               As such, the

Court remands this matter for further administrative proceedings.

I.   Medical Statements from Dr. Anthony Leone

     A.     October 2, 2012 Statement

     On October 2, 2012, orthopedic surgeon Dr. Anthony Leone

examined Plaintiff. T.           292-97. Dr. Leone reviewed Plaintiff’s

chart, including imagery of Plaintiff’s cervical spine and right

shoulder. Id. On examination, Plaintiff had a normal gait and

normal strength and reflexes of her lower extremities. T. 295.

Plaintiff had full flexion and extension of the cervical spine;

forward    flexion   was   180    degrees,    120   degrees   on    the   right.

Abduction was 180 degrees on the left and 90 degrees on the right.

Dr. Leone noted Plaintiff had about 70 degrees of external rotation


                                      -5-
bilaterally. Id. Her internal rotation was decreased by 4-to-5

vertebal levels on the right compared to the left. Id. Dr. Leone

diagnosed Plaintiff with cervical disc disease at C4-5, C5-6, and

C6-7,   right   shoulder    impingement     syndrome,      and    rotator     cuff

tendonitis. T. 296. Dr. Leone noted Plaintiff had surgery on her

right shoulder four months prior to the examination and that it was

too early to comment on the ultimate effect of the surgery. Id.

     Dr. Leone opined that based on the Workers’ Compensation Board

Guidelines,     Plaintiff’s    shoulder     limitations       were     causing   a

moderate, partial disability. T. 296. He opined Plaintiff would be

able to do modified work that including no bending, twisting, or

overhead activity; no lifting, pushing, pulling, or carrying of

more than fifteen to twenty pounds; and no repetitive use of the

right upper extremity. Id.

     B.     March 11, 2014 Statement

     Dr. Leone reexamined Plaintiff on March 11, 2014. T. 431-35.

Dr. Leone reviewed Plaintiff’s updated chart and noted Plaintiff

was diagnosed with postoperative frozen shoulder in October 2013.

T. 433 referring to T. 465-67. Plaintiff reported pain in both her

neck and shoulder. T. 433. Plaintiff reported pain in her shoulder

at night and that reaching up, back and to the side makes her pain

worse. T. 434. Plaintiff also reported pain from lifting and

carrying.   Id.   On   examination,      Plaintiff   had    essentially       full

flexion   and   extension     of   the   cervical    spine.      She   had   about


                                     -6-
90 degrees of forward flexion of the shoulder, 70 degrees of

abduction, and moderate to marked loss of rotation bilaterally. Id.

      Based on his examination and the review of Plaintiff’s medical

records, Dr. Leone noted he agreed with Plaintiff’s neurologist,

that surgery would not be beneficial or recommended for her neck

pain. T. 434. He also noted that Plaintiff’s neurologist did not

feel Plaintiff’s neck symptoms correlated with the MRI findings.

Id.   Dr.   Leone   agreed    with   Plaintiff’s      shoulder   surgeon   that

Plaintiff had a moderate fifty percent partial disability for both

her shoulder and cervical spine.1 Dr. Leone opined Plaintiff had

not reached her maximum medical improvement as far as the shoulder

and neck were concerned and permanency was premature to comment on

at that time. T. 434.

      C.    Evaluation of Dr. Leone’s Statements

      In his decision, the ALJ made no mention of Dr. Leone’s

October 2, 2012 medical statement, but did assess the March 11,

2014 medical statement. T. 25. He noted that in the March 2014

statement, Dr. Leone said Plaintiff had ongoing symptoms and

complaints    of    pain     in   the    neck   and    shoulder,   “but    even

[Plaintiff’s] own doctor felt that her symptoms did not correlate

with the MRI findings.” Id. He further noted Dr. Leone stated

surgery was not recommended. Id. The ALJ did not specify that the


      1

      On December 13, 2013, Plaintiff’s shoulder surgeon Dr. Joseph Bax opined
Plaintiff was fifty percent disabled due to her shoulder impairments. T. 479.

                                        -7-
statements regarding the MRI findings and surgery were pertaining

only to Plaintiff’s neck symptoms, not her shoulder symptoms. The

ALJ made no mention of Dr. Leone’s October 2012 medical statement

in his decision. Following his analysis of the medical evidence,

the ALJ made a blanket statement regarding weighing the medical

opinions of record, stating that he had considered the opinions

from various physicians indicating that Plaintiff was unable to

work, but “no significant weight may be given to a treating or

other medical source opinion that [Plaintiff] is disabled because

this is an ultimate issue to be decided, which is reserved to the

Commissioner.” T. 26.

       Plaintiff argues the ALJ failed to support his decision with

substantial evidence by completely omitting Dr. Leone’s October

2012 medical statement from his analysis. Specifically, Plaintiff

contends omission of the October 2012 medical statement was error

because, unlike the March 2014 statement, it contained specific

functional limitations that directly contradict the RFC finding. In

response, the Commissioner contends that: (1) Dr. Leone’s March

2014   medical   statement   was   cumulative,   with      nearly   identical

findings   to    the   October   2012   statement;   (2)    the   March   2014

statements supersedes his October 2012 statement; (3) the ALJ was

under no obligation to discuss both statements; and (4)the omitted

October 2012 statement was consistent with the RFC finding. For the

reasons discussed below, the Court agrees with Plaintiff that the


                                    -8-
ALJ committed error by omitting Dr. Leone’s October 2012 statement

from his assessment.

     According to the Commissioner’s regulations, when assessing

medical evidence, an ALJ is obligated to evaluate every medical

opinion he or she receives. 20 C.F.R. § 404.1527(c); see also

Gayden v. Colvin, No. 15-CV-6668-FPG, 2016 WL 6573842, at *4

(W.D.N.Y. Nov. 7, 2016) (“The ALJ did not give controlling weight

to a treating source’s opinion and thus was required to evaluate

every medical opinion that she received.”). Moreover, an ALJ “may

not ignore an entire line of evidence that is contrary to his

findings.” Harris v. Colvin, 149 F. Supp. 3d 435, 447 (W.D.N.Y.

2016) (internal quotation marks omitted). Here, by failing to

address Dr. Leone’s October 2012 medical statement in any way, the

ALJ did just that, and therefore committed reversible error.

     Moreover,   and contrary       to   the   Commissioner’s    contention,

Dr. Leone’s October 2012 functional assessment was inconsistent

with the ALJ’s RFC finding. In October 2012, Dr. Leone opined

Plaintiff   could   do   modified    work      that   involved   no   bending,

twisting, or overhead activity and no repetitive use of the right

upper extremity. T. 296. By contrast, the ALJ determined in the RFC

finding that Plaintiff could occasionally bend and reach in all

directions with her right upper extremity, and occasionally push

and pull with the right upper extremity. T. 20. These findings do

not comport with Dr. Leone’s October 2012 functional assessment, as


                                     -9-
the Commissioner argues. Accordingly, the ALJ’s failure to evaluate

the October 2012 was not harmless. See Parks v. Colvin, No. 15-CV-

6500-FPG, 2017 WL 279558 at *4 (W.D.N.Y. Jan 23, 2017) (ALJ’s

failure to evaluate medical opinions in decision that contradicted

the ALJ’s RFC determination was not harmless).

     The   Commissioner’s   argument     that   Dr.   Leone’s    March   2014

statement supersedes his October 2012 statement also fails. A

medical opinion does not become stale merely because it pre-dates

additional evidence in the record. See Camille v. Colvin, 652 F.

App’x 25, 28 n. 4, 2016 WL 3391243 (2d Cir. June 15, 2016) (“No

case or regulation [cited] imposes an unqualified rule that the

medical opinion is superseded by additional material in the record,

and in this case the additional evidence does not raise doubts as

to the reliability of Dr. Kamin’s opinion.”). Accordingly, the fact

that the October 2012 statement predates the March 2014 statement

does not mean the ALJ was free to ignore it in his analysis.

Moreover, the ALJ did not point to any evidence in the record that

would undermine the reliability of the October 2012 statement or

otherwise suggest that it had been superseded by the March 2014

decision. “This Court may not create post-hoc rationalizations to

explain    the   Commissioner’s   treatment     of    evidence   when    that

treatment is not apparent from the Commissioner’s decision itself.”

Blinkovitch v. Comm’r of Soc. Sec., No. 315CV1196GTSWBC, 2017 WL

782979, at *6 (N.D.N.Y. Jan. 23, 2017) (quotation omitted), report


                                  -10-
and recommendation adopted, 2017 WL 782901 (N.D.N.Y. Feb. 28,

2017).

      Finally, as Plaintiff argues, the October 2012 statement is in

many regards the more useful of the two opinions because, unlike

the   March   2014     statement,   it     includes    specific   functional

limitations. In contrast, the March 2014 statement merely opined

that Plaintiff had a moderate fifty percent partial disability and

had not yet reached her maximum medical improvement following her

shoulder surgery. T. 434. Accordingly, the Court finds the two

statements were separate and distinct and thus both should have

been addressed by the ALJ in his decision. The ALJ’s failure to do

so warrants remand. See Parks, 2017 WL 279558 at *4 (remanding

where the ALJ ignored medical opinions of record).

II.   Credibility Analysis

      Plaintiff’s second and final argument is that the ALJ’s

credibility analysis is unsupported by substantial evidence. In

particular, Plaintiff contends that the ALJ failed to provide any

cogent credibility determination in his decision. For the reasons

set forth     below,   the Court    agrees,    and    finds   remand   further

warranted on this basis.            Under the Commissioner’s regulations

in place at the time the ALJ issued his decision, the ALJ must

include “specific reasons for the finding on credibility, supported

by the evidence in the case record...” Social Security Ruling

(“SSR”) 96-7P, 1996 WL 374186, at *4; see also Poles v. Colvin,


                                    -11-
No. 14-cv-06622(MAT), 2015 WL 6024400, at *5 (W.D.N.Y. Oct. 15,

2015)    (“An    ALJ     who    rejects   subjective    testimony    must   do   so

explicitly and with specificity to enable the Court to decide

whether there are legitimate reasons for the ALJ’s disbelief and

whether   his     decision       is   supported   by   substantial    evidence.”)

(internal quotation marks omitted).

     In his decision, the ALJ found that “[t]he [Plaintiff’s]

testimony is credible, but not to the extent alleged.” T. 27. Prior

to making this determination, the ALJ noted portions of Plaintiff’s

testimony       where    she    described   her    symptoms    and   limitations;

however, he provided no direct comparison to examples in the record

that would cause him to doubt her testimony. See T. 26-27. This was

error.

     While       an     ALJ’s    credibility      assessment   is    entitled    to

deference, it must be supported by substantial evidence. See

Hargrave v. Colvin, No. 12-CV-6308(MAT), 2014 WL 3572427, at *5

(W.D.N.Y. July 21, 2014) (“Because the ALJ has the benefit of

directly observing a claimant’s demeanor and other indicia of

credibility, his decision to discredit subjective testimony is

entitled to deference and may not be disturbed on review if his

disability determination is supported by substantial evidence.”).

The Commissioner has set forth seven factors the ALJ is expected to

consider in assessing credibility; however, the ALJ is not required

to explicitly discuss each of the factors, so long as he or she


                                          -12-
sets forth the reasoning for the credibility finding, and that

finding is adequately supported by the evidence. Whitehurst v.

Berryhill, No. 1:16-cv-01005-MAT, 2018 WL 3868721, at *4 (W.D.N.Y.

Aug. 14, 2018).

     The ALJ failed to provide any meaningful reasons in his

decision for finding Plaintiff less than fully credible. His

general citation to the evidence as a whole, without identifying

any specific records or facts that supported his conclusion, was

insufficient. Accordingly, the Court is unable to review the

determination and make a finding on whether the reasons were

legitimate. See Poles, 2015 WL 6024400, at *5. The Court therefore

finds the ALJ’s credibility determination is not supported by

substantial evidence.

                              CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 9) is granted to the extent that this matter is

remanded to the Commissioner for further administrative proceedings

consistent   with   this   Decision   and   Order.   The   Commissioner’s

opposing motion for judgement on the pleadings (Doc. 17) is denied.

The Clerk of the Court is directed to close this case.


     ALL OF THE ABOVE IS SO ORDERED.

                                 S/Michael A. Telesca
                                 _____________________________
                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge

Dated: November 9, 2018
       Rochester, New York


                                 -13-
